Appeal by the defendant from two amended judgments of the County Court, Rockland County (Nelson, J.), both rendered September 8,1993, revoking two sentences of probation previously imposed by the same court, both rendered April 26, 1988, upon a finding that he had violated a condition thereof, after a hearing, and imposing sentences of imprisonment upon his previous convictions of grand larceny in the second degree (two counts), offering a false instrument for filing in the first degree (twelve counts), forgery in the second degree (four counts), and falsifying business records in the first degree (six counts), under Indictment No. 87-00152, and filing a false tax return under Indictment No. 87-00157.
Ordered that the amended judgments are affirmed.
The People established that the defendant violated a condition of his probation by failing to make restitution (see, CPL 410.70 [3]; People v Minard, 161 AD2d 607; cf., CPL 420.10 [5]). The County Court therefore properly revoked the sentences of probation (see, People v Holmes, 226 AD2d 1122; People v Ray, 105 AD2d 988).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit (see, CPL 65.10 [2] [g]; cf., People v DeFrancesco, 136 AD2d 560). Bracken, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.